ZIEGLER, P. J.,
Defendant, appellant, filed an appeal from judgment entered by District Justice William M. Foster on January 3, 1972, by filing with the prothonotary on January 21, 1972, a praecipe giving notice of the appeal and requesting a rule on plaintiff, appellee, to file complaint within 20 days. Plaintiff filed on February 25, 1972, motion to strike off appeal whereupon the court by decree of February 25, 1972, fixed argument for 11 a.m. on March 14, 1972. The sole reason specified by plaintiff in his motion was that defendant had not filed an affidavit that his appeal was not for delay in accordance with section 1 of the act approved July 14, 1897, P. L. 271, as amended, 42 PS §919, which provides as follows:
“From and after the first day of July, one thousand nine hundred and three, no appeal shall be allowed from the judgment of a justice of the peace or aider-man, unless the appellant, or his attorney or agent, at the time of taking said appeal, shall make affidavit in writing that the appeal is not for delay, but because he verily believes that injustice has been done.”
We shall dismiss the motion to strike off appeal. Foregoing section of the Act of July 14, 1897, supra, was suspended by Pennsylvania Rule of Civil Procedure Justice of the Peace 1081(11) adopted by order of the Supreme Court of Pennsylvania on June 1, 1971, to become effective October 1, 1971. Since the body of rules of which aforerecited rule is part did not revive the requirement of such affidavit, we make the following
ORDER
And now, this May 31, 1972, plaintiff’s motion to strike off appeal is dismissed. Exception is noted to Lester H. Zimmerman, Jr., attorney for plaintiff.